Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments

2.	This office action is in response to the reply filed on 10/14/21.   In the reply, the applicant amended claims 1-9, 11-13, 19-21; canceled claim 10.  Claims 1-9, 11-21 are pending.
3.	Objections to claims 1 and 10 are withdrawn due to amendment and cancellation, respectively.

Allowable Subject Matter
4.	Claims 1-9 and 20-21 are allowed.
5.	The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not disclose or render obvious before the effective filing date of the claimed invention the sensor being mounted to the proximal end of a vascular access device in concatenation with the other elements of the independent claim.

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.	Claims 11-12, 14-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hunter (US 2017/0196478).  Hunter discloses: 
11. A method of evaluating patency and placement of an 5intravascular lumen of a vascular access device in a patient comprising:  6a. a sensor having a sensing element (22)(see Figs. 3, 8, 11, 17) responsive to variations in pressure from 7fluid or gas phase substances in the lumen of the vascular access device and 8producing an electrical signal (130)[0021,0025] comprising one or more measurements of 9pressure in the lumen;  10b. a circuit (124) operably connected to the sensor to:  11i. acquire and quantify the measurements and quantify the one or more 12measurements;  13ii. compare the one or more quantified measurements relative to a 14reference or calibration of a physiological parameter that produces 15variations in pressure of a lumen of the vascular access device 16indicative of proper patency or placement of the vascular access device 17in the patient; and  18iii. generate a signal based on the comparison that instructs in user- 19perceivable form an estimation of whether or not there is proper patency 20or placement of the lumen of the vascular access device relative the 21patient.  see Fig.17 [0165]

Claims 16, 17: The patency of the vascular access device further comprises measuring the degree of occlusion (a thrombus) of a previously patent vascular access device [0077]
Claim 19: sensing is either attached to a proximal end of the vascular access device or in-line attached to tubing leading to the proximal end of a vascular access device in order to evaluate patency and intra-luminal placement of said vascular access device. [0077-0078]

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

12.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hunter in view of Navratil et al. (US 10,687,781) (“Navratil”).
Hunter discloses the invention as substantially claimed (see above), but does not directly disclose (claim 13). 7Navratil measures blood flow velocity during the respiratory cycle to provide hemodynamic parameters (C19L18-30,C14L5-37).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Hunter with the comparison during respiratory cycles as taught by Navratil to have another level of monitoring of the vasculature for the safety of the patient.
12The reference or calibration is based on at least one 13of:  14a. central, peripheral, arterial, or venous vasculature of a patient;  15b. ventilated respiration; and  16c. non-ventilated respiration;  17d. active respiratory activity;  18e. passive respiratory activity.  (See Fig. 11 Navratil)
Hunter discloses storing the information collected for the physician to download and read [0027] or displaying the information [0175] however, Hunter .

Response to Arguments
13.	Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Applicant argues that claims 11-19 are patentable because they depend from independent claim 1.  However, claim 11 is independent with claims 12-19 depending thereon.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEANNA K HALL whose telephone number is (571)272-2819. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEANNA K HALL/         Primary Examiner, Art Unit 3783